Citation Nr: 1137967	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967, August 1968 to May 1970, and from August 1970 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Los Angeles, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran submitted a March 2007 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled for May 2011, but the Veteran did not appear and did not provide any explanation for his absence. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. See 38 C.F.R. § 20.704(d) (2010).    

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Competent evidence of hypertension in service, within one year following the Veteran's discharge from service, or of a nexus between hypertension and service, is not of record.



CONCLUSION OF LAW

Hypertension was not incurred in service or aggravated by service, nor may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a September 2004 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2009 letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

Although this notice was not issued before the March 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in an April 2010 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from November 2004 to April 2009, and private treatment records from September 1974 to October 1982, June 2003, and September 2003. Although an examination or an opinion was not obtained in connection with the Veteran's claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim. Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision. See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).

In this case, there is no competent evidence that shows the Veteran's hypertension may be associated with his active service. The RO informed the Veteran in September 2004 and March 2009 letters that he would need medical evidence of a relationship between his claimed disability and service; however, the Veteran has not provided or indicated where such evidence may be found.

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection. Waters, 601 F.3d at 1278-79. Evidence of record indicating a possible association between the Veteran's hypertension and service is his own claim for service connection and November 2004 personal statement of continuity of high blood pressure since service, which the Board finds lacks probative value, as discussed below. Consequently, VA was not required to afford him an examination as to the etiology of his disability on appeal.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran alleges that his post service diagnosis of hypertension is related to his periods of active military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection for a cardiovascular-renal disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2011).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011). Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Id

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records is silent as to complaints, treatment, or diagnosis of hypertension. The Veteran's systolic pressure over diastolic pressure readings were as follows: 124 over 70 sitting upon entry to service in November 1963; 134 over 86 standing and 130 over 84 recumbent in September 1965; 132 over 88 sitting in October 1967 (class II); 130 over 94 standing and 138 over 88 recumbent in September 1968 (class II); and 136 over 82 standing in April 1970. Although his diastolic pressure readings in September 1968 were 94 and 88, collectively, they were not predominantly 90mm or greater and there is no indication they were taken on at least three different days. At the time of separation from service in April 1971, the Veteran's readings were 134 over 70 sitting. Thus, the Board finds the Veteran did not have hypertension during his periods of active service. 

Next, review of the Veteran's post service treatment records reflects the Veteran's history of and treatment for hypertension. Private treatment records showed mild high blood pressure in July 1977, his blood pressure was not completely controlled and the Veteran was described as a hypertensive male in September 1979, high blood pressure was noted in July 1981, and a past medical history of hypertension was documented in June 2003 and September 2003. More recently, in VA outpatient treatment records, the Veteran's hypertension was noted as well controlled with medications in April 2007, the Veteran reported getting his medication from an outside pharmacy in July 2008, and he was assessed with essential hypertension in March 2009. 

Also of record are personal statements from the Veteran regarding his claim on appeal. In November 2004, he reported that in-service physical reports documented that his blood pressure was elevated above normal and that he continues to suffer from high blood pressure and must take daily medication to control it. The Veteran later specified, in a September 2005 notice of disagreement (NOD), that he was diagnosed with elevated blood pressure on his "class 2 medical certificate," which the Board noted earlier as the October 1967 and September 1968 in-service physical examination reports. Then in a March 2007 substantive appeal, via a VA Form 9, he noted that he started taking blood pressure medication in 1974. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for hypertension on a direct basis.

None of the private or VA outpatient treatment records in the claims file etiologically relates the Veteran's current diagnosis of hypertension to service or to any event in service. Moreover, the first documented treatment for blood pressure was in 1974 as reported by the Veteran, and a past medical history of hypertension was first documented in a June 2003 private treatment record without notation for the date of onset. These first documentations indicate multiple years after separation from service, and the gap of time in the record militates against a finding that the Veteran's hypertension was caused during service. See 38 C.F.R. § 3.303(b) (2011); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board has considered the Veteran's contentions that hypertension had its onset during service. As noted above, the Veteran reported in the November 2004 personal statement that his blood pressure was elevated above normal during service and that he continues to suffer from high blood pressure. However, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of hypertension. See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has also considered whether service connection can be granted on a presumptive basis, as cardiovascular-renal disease, including hypertension, is a chronic disorder for which presumptive service connection is available. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). However, as discussed above, the Veteran's hypertension is not shown to have manifested to a compensable degree within one year of separation from service. Moreover, the evidence of record does not show he was even diagnosed with hypertension during service or during the first year after separation from service. Therefore, service connection for hypertension on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In an October 2005 personal statement, via a VA Form 21-4138, the Veteran identified seeking private treatment from Dr. B. A. for his prostate cancer on October 12, 2005. Since VA has notice of an outstanding private treatment record that is potentially relevant to the claim on appeal, VA has a duty to obtain this record. 38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. The RO should attempt to obtain the following records: 

   A. Obtain the necessary authorization from the Veteran to obtain all of the Veteran's clinical and/or hospitalization records from Dr. B. A. in Chino, California, from October 2005 to present, as identified by the Veteran in his October 2005 personal statement. 

   B. Obtain all outstanding records of treatment pertaining to the Veteran's prostate cancer from April 2009, the date of the most recent VA outpatient treatment record, to the present. 

All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


